*171Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered January 10, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
The trial court properly exercised its discretion in imposing reasonable limits on defendant’s cross-examination of police witnesses, and defendant was not deprived of his right to confront witnesses and present a defense (see Delaware v Van Arsdall, 475 US 673, 678-679 [1986]). Defendant received a full opportunity to impeach the witnesses and to attack the credibility and reliability of the undercover officer’s account of his conversation with defendant. The relevance of the precluded inquiries was dubious, at best.
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Mazzarelli, J.E, Andrias, Saxe, Marlow and Sullivan, JJ.